Exhibit 10(d)39

RIVER BEND STATION

OPERATING AGREEMENT

                  This Operating Agreement is made and entered into as of
January 1, 2008, between Entergy Operations, Inc. (Company) and Entergy Gulf
States Louisiana, L.L.C. (EGS-LA).

                  WHEREAS, both of the parties hereto are wholly owned
subsidiaries of Entergy Corporation; and

                  WHEREAS, Company operates, as agent for the owner and pursuant
to operating licenses issued by the Nuclear Regulatory Commission, the Waterford
Steam Electric Station, Unit No. 3, located near Taft, Louisiana, the Grand Gulf
Nuclear Station, located near Port Gibson, Mississippi, and Arkansas Nuclear
One, Units 1 and 2, located near Russellville, Arkansas; and

                  WHEREAS, EGS-LA is an electric utility that generates,
transmits and distributes electricity in the State of Louisiana and operates a
nuclear power plant located in West Feliciana Parish, Louisiana, known as the
River Bend Station (River Bend); and

                  WHEREAS, EGS-LA is the holder of Facility Operating License,
No. NPF-47, NRC Docket No. 50-458, for River Bend, issued by the NRC; and

                  WHEREAS, EGS-LA desires to delegate to the Company certain
operating responsibility for - but not ownership of - River Bend; and

                  WHEREAS, EGS-LA desires that such operating responsibility be
consistent with EGS-LA's obligations and responsibilities under all pertinent
state and federal law; and

                  WHEREAS, EGS-LA desires to contract with Company so as to
enable Company to possess, use and operate River Bend as EGS-LA's agent, and
Company desires to undertake such responsibility, all subject to and in
accordance with the terms and conditions set forth herein;

                  NOW THEREFORE, IN CONSIDERATION of the mutual obligations set
forth herein, the parties hereto agree to the following:

ARTICLE I.

DEFINITIONS

                  As used herein:

                  1.1 "Application" means the Application of Gulf States
Utilities Company and Cajun Electric Power Cooperative, Inc. (consented to by
Company) before the Nuclear Regulatory Commission to amend the Operating License
so as to authorize and reflect in the license the change from Gulf States
Utilities Company to Company as the licensee authorized to possess, use and
operate River Bend, as previously or hereafter supplemented or amended.

                  1.2 "Capital Improvements" means improvements, additions,
modifications or replacements of property at River Bend that are properly
capitalized and recorded on the books as assets under the FERC Uniform System of
Accounts, and that are in accordance with applicable rules and regulations of
any regulatory authority having jurisdiction in the matter.

                  1.3 "Costs of Capital Improvements" means all costs of Capital
Improvements as defined in Section 1.2 herein.

                  1.4 "Costs of Operation" or "Cost of Operation" means all
costs of Operation, decontamination and decommissioning and any related taxes
incurred or accrued under or with respect to this Operating Agreement and
attributable or allocable to River Bend and properly recordable in expense
accounts under the FERC Uniform System of Accounts. These costs shall include,
without limitation, any costs incurred in connection with the Operation of River
Bend, but excluding costs of Nuclear Fuel that is owned by EGS-LA or leased
directly by EGS-LA from one or more third parties. All of such Costs of
Operation shall be calculated, and allocation of such costs shall be made, as
the parties shall from time to time agree, and shall be made in accordance with
any applicable rules and regulations of the FERC under the Federal Power Act and
other regulatory authorities having jurisdiction in the matter.

                  1.5 "Effective Date" means the effective date of this
Operating Agreement as determined pursuant to Section 8.1.

                  1.6 "FERC" means the Federal Energy Regulatory Commission or
its successor.

                  1.7 "Force Majeure" means any cause beyond the affected
party's reasonable control.

                  1.8 "Good Utility Practice" means any of the practices,
methods and acts engaged in or approved by a significant proportion of the
electric utility industry at the time of the reference, or any of the practices,
methods and acts which, in the exercise of reasonable judgment in light of the
facts known at the time the decision was made, could have been expected to
accomplish the desired result at a reasonable cost consistent with reliability,
safety and expedition. Good Utility Practice shall apply not only to functional
parts of River Bend, but also to appropriate structures, landscaping, signs,
lighting and other facilities. Good Utility Practice is not intended to be
limited to the optimum practice, method or act to the exclusion of all others,
but rather to be a spectrum of prudent and acceptable practices, methods or
acts.

                  1.9 "Gross Negligence and/or Willful Misconduct" means any act
or omission by or authorized by a party's officers, persons reporting directly
to such officers or its Board of Directors that is performed, authorized or
omitted consciously with prior actual knowledge or with reckless disregard of
facts indicating that such conduct or omission is likely to result in actionable
damages or injury to persons or property or to result in a violation of laws or
regulations.

                  1.10 "Merger Agreement" means the Agreement and Plan of
Reorganization, dated June 5, 1992, between Gulf States Utilities Company and
Entergy Corporation.

                  1.11 "NRC" or "Nuclear Regulatory Commission" means the United
States Nuclear Regulatory Commission or its successor having responsibility for
administration of the licensing and regulation of the operation of nuclear
utilization facilities under the Atomic Energy Act of 1954 and amendments
thereto.

                  1.12 "Nuclear Fuel" means any source, special nuclear or
by-product material as defined in the Atomic Energy Act of 1954 and any
amendments thereto, including any ores, mined or unmined, uranium concentrates,
natural or enriched uranium hexafluoride, or any other material in process
containing uranium, and any fuel assemblies or parts thereof, any of which are
required for the generation of electricity at River Bend.

                  1.13 "Operate" and its derivatives means to possess, use,
manage, control, maintain, repair, operate and decommission.

                  1.14 "Operating License" means the Facility Operating License
No. NPF-47 for River Bend and amendments thereto as issued from time to time by
the NRC.



ARTICLE II.

COMPANY'S AUTHORITY AND RESPONSIBILITY

WITH RESPECT TO OPERATION OF RIVER BEND

                  2.1 Authority for Operation. Company and EGS-LA agree that
Company shall act as the agent of EGS-LA to take all actions necessary to make
Capital Improvements to and to operate River Bend, each in accordance with Good
Utility Practice and in the best interest of EGS-LA. EGS-LA hereby grants
Company the authority to take any and all action, in EGS-LA's name and on EGS-LA
behalf, necessary to obtain and/or maintain all licenses and permits issued by
the NRC or other regulatory bodies relating to River Bend and necessary to
comply with all applicable regulations of the NRC and other governmental bodies
having jurisdiction over any aspect of the Cost of Operation, Cost of Capital
Improvements, making of Capital Improvements and/or Operation of River Bend.
Without limiting the foregoing delegation, Company shall act as the agent for
EGS-LA in all matters related to NRC licensing of River Bend. Furthermore,
Company shall provide EGS-LA with data and assistance as may be requested by
EGS-LA to enable EGS-LA to satisfactorily discharge, as owner of River Bend its
responsibilities with regard to River Bend, including its responsibilities to
its securities holders, to regulatory authorities and others. Company shall
Operate, and make Capital Improvements at, River Bend in accordance with the
Operating License and applicable laws and regulatory requirements and shall have
sole authority, as the Operator of River Bend, to make all decisions relating to
public health and safety. Subject to the provisions of Sections 2.2 and 2.3
herein, in order to enable Company fully and effectively to perform its duties
hereunder, Company shall have, and EGS-LA does hereby grant to Company, as agent
for EGS-LA, the power and authority to exercise in accordance with applicable
laws, the rights of EGS-LA under, and to execute, modify, amend or terminate,
any contracts, including, without limitation, leases, easements, agreements,
purchase orders, licenses, permits and privileges relating to the Operation of,
and making of Capital Improvements to, River Bend, as agent for EGS-LA. Company
may perform its duties hereunder through its employees, affiliated persons or
nor persons. Except as provided in Section 11.5 hereof, the duties of EGS-LA and
Company hereunder shall be subject in all events to receipt of any further
necessary consents or regulatory approvals. Subject to Company's obligations and
responsibilities under this Operating Agreement, the Operating License and
applicable laws and regulatory requirements, Company agrees that it shall comply
with directions from EGS-LA relating to the Operation and making of Capital
Improvements (including the costs thereof) at River Bend.

                  2.2 Limitation on Company's Authority.

Notwithstanding Section 2.1 above, Company shall have no authority under this
Operating Agreement without the written approval of EGS-LA, which approval shall
not be unreasonably withheld, (a) to obligate EGS-LA, to pay Costs of Capital
Improvements and Costs of Operation that are either materially different from or
in excess of the expenditures to be agreed upon pursuant to Section 5.1 herein,
(b) to obligate EGS-LA to pay Costs of Capital Improvements that have not been
approved pursuant to any EGS-LA policy with respect to its Board of Directors'
approval of capital expenditures, (C) to modify, amend or terminate any
contracts executed by EGS-LA that are existing and were in effect prior to the
Effective Date and that are presently or in the future will be categorized as
material by EGS-LA, and/or (d) to sell, encumber or otherwise dispose of any
real property or any equipment or personal property comprising River Bend. In
addition, EGS-LA shall have exclusive authority to define the economic life and
to determine when the economic life of River Bend has ended and, in its sole
discretion, may direct Company, in writing, to retire and decommission River
Bend or to Operate River Bend at reduced capacity and/or to place River Bend in
a safe shutdown condition; provided, however, Company shall take any such action
in a manner which it determines, in its sole judgment, is consistent with public
health and safety, the Operating License and applicable laws and regulations. In
addition, Company is authorized to Operate River Bend at a reduced capacity or
otherwise to place River Bend in a safe shutdown condition at any time Company
determines such action is necessary to comply with the Operating License and
applicable laws and regulations. All costs incurred by Company in taking such
action relating to decommissioning or shutdown of River Bend shall be considered
Costs of Operation or Costs of Capital Improvements, as the case may be. With
respect to acquisitions by Company, as agent for EGS-LA, of Capital Improvements
and other equipment or property, including, but not limited to, materials,
supplies and spare parts inventories, for River Bend, EGS-LA's Chief Financial
Officer shall provide Company from time to time as necessary with instructions
or guidelines as to the preferred financial structure of such acquisitions
(i.e., purchase, lease, etc.), which shall be used in implementing such
acquisitions.

                  2.3 Execution; Disclosures in Third-Party Contracts.

                  Contracts relating to the Operation of River Bend, including,
without limitation, any contracts for Capital Improvements or contracts for the
sale, lease or acquisition of materials, inventories, supplies, spare parts,
equipment, fuel, Nuclear Fuel (excluding contracts for the financing through
lease or otherwise for Nuclear Fuel) or services, shall be executed by Company,
as agent for EGS-LA, or by EGS-LA, upon Company's reasonable request. If a
contract subject to Section 2.1 relates to both River Bend and one or more other
power plants that are Operated by Company, such contracts ("Multi- Plant
Contracts") shall be executed by EGS-LA at Company's request, on reasonable
grounds, or by Company, on reasonable grounds, on behalf of EGS-LA, and the
owners of the other applicable plants. Company further agrees that with respect
to Multi-Plant Contracts, Company will not enter into such Multi-Plant Contracts
without the prior written consent of EGS-LA unless such contract contains a
provision for several but not solidary liability of the owners of the plants
under such Multi-Plant Contracts in proportion to the costs allocated to the
various power plants under such contracts. In order to induce third parties to
contract with Company with regard to the performance of Company's obligations
under this Operating Agreement, EGS-LA, hereby expressly agrees to be bound by
the terms of all contracts executed by Company in accordance with its agency
authority as described herein (including, without limitation, any provisions
that limit or protect against a third party's liability, provisions granting
indemnity to third parties and limitations or exclusions of warranties) to the
same extent as if EGS-LA were an original signatory to such contract. In
addition, if EGS-LA's signature is deemed by Company to be necessary to induce a
third party to contract with Company, EGS-LA agrees to not unreasonably refuse
to execute such third-party agreements, as Company may request from time to
time. It is further agreed that the Chief Financial Officer of EGS-LA shall
notify Company in writing of the contracts or types of contracts related to
River Bend that are to be executed by Company, in its capacity as EGS-LA's
agent, that EGS-LA desires to review in order for EGS-LA to monitor and evaluate
the potential impact on EGS-LA of such contracts and to advise Company of such
impact so that Company shall take all steps to protect EGS-LA's interest.
Accordingly, Company agrees to provide EGS-LA copies of such contracts within a
reasonable time prior to Company's proposed execution thereof.

                  2.4 Enforcement of Rights.

                  A. EGS-LA hereby recognizes that, except with respect to facts
and circumstances existing, or litigation instituted by or against EGS-LA, prior
to the Effective Date, Company has complete and exclusive authority with respect
to the handling of the defense, prosecution and/or settlement of disputes with
third parties relating in any way to River Bend, provided that Company shall
obtain EGS-LA's written consent and direction prior to instituting or settling
any lawsuit, claim, proceeding or action relating to River Bend which is of a
type categorized as material by EGS-LA.

                  B. With respect to litigation relating in any way to River
Bend that arises out of facts or circumstances existing prior to the Effective
Date, EGS-LA shall, after consultation with Company, decide upon the appropriate
manner of defending, prosecuting or settling such litigation.

                  C. Subject to Article VI, it is further agreed that to the
extent Company incurs any liability to a third party in performing its duties
under this Operating Agreement, amounts paid by Company because of such
liability and Company's expenses in defending claims by third parties or
prosecuting claims against third parties shall be considered Costs of Operation.

                  2.5 Company's Responsibilities at Other Plants.

Company's duties and responsibilities under this Operating Agreement shall not
be construed to interfere with Company's authority and responsibility to operate
any other plants for which it has operating responsibility; provided, however,
that Company hereby agrees that it will not knowingly take any action or fail to
take any action in connection with River Bend that is inconsistent with Good
Utility Practice and puts EGS-LA at a disadvantage to Company or to the owners
of such other plants.

ARTICLE III.

ESG-LA'S RESPONSIBILITY AND OBLIGATIONS

                  3.1 Payment. In consideration of the services rendered by
Company hereunder, and subject to the provisions of this Operating Agreement,
EGS-LA hereby agrees to pay the Costs of Operation and Costs of Capital
Improvements incurred by Company pursuant to Article V hereof.

                  3.2 Site Access and Control. In order for Company to Operate
River Bend in accordance with the Operating License and other applicable
regulatory requirements EGS-LA grants Company possession and use of the property
constituting River Bend and agrees to provide Company, its agents, employees and
contractors unrestricted access to the property constituting River Bend,
including, without limitation, the real property and the switchyard, facilities,
equipment and personal property located on the River Bend site. As required by
the Operating License and applicable statutes, arid NRC regulations, EGS-LA
further agrees that Company shall have authority to exercise complete control
over the Exclusion Area as defined in the Updated Safety Analysis Report for
River Bend and to determine all activities within the area.

                  3.3 Support Services from EGS-LA. EGS-LA agrees that it will
cooperate with Company in a manner so that Company may exercise it authority and
fulfill its responsibilities pursuant to this Operating Agreement. In this
connection, EGS-LA further agrees to provide (1) River Bend switchyard,
switching station, and transmission line services and other support in
accordance with a separate agreement to be executed by the parties
contemporaneously with the execution of this Operating Agreement, an executed
copy of which is attached hereto as Exhibit A, as such exhibit may be hereafter
supplemented or amended, (2) support for the River Bend Emergency Plan and
emergency training and drills in accordance with a separate agreement to be
executed by the parties contemporaneously with the execution of this Operating
Agreement, an executed copy of which is attached hereto as Exhibit B, as such
exhibit may be hereafter supplemented or amended. EGS-LA agrees to provide,
subject to their reasonable capability and availability, additional services or
assistance required by Company and agreed to by EGS-LA in writing in connection
with the Operation of River Bend, including, without limitation, the following:

(1) communications access and support, (2) transportation support, (3) payroll
and personnel assistance, and (4) other services as may be required in order to
allow Company to conduct safe, economic and efficient operations at River Bend.

                  3.4 No Changes to Facilities, Procedures or Practices. So that
Company will be capable of Operating River Bend in accordance with the Operating
License and other applicable regulatory requirements, EGS-LA agrees that it will
not make any changes to facilities, procedures or practices that affect
compliance with NRC regulations or commitments, including, but not limited to,
physical changes to the electrical transmission or distribution facilities that
directly provide an off-site power supply to River Bend without prior
consultation with and written consent from Company, which consent Company shall
not unreasonably withhold.

                  3.5 Off-Site Power Supply. EGS-LA agrees that it shall provide
River Bend with an assured source of of-site power in accordance with procedures
to be agreed upon, from time to time, by the parties.

ARTICLE IV

OWNERSHIP OF CAPACITY AND ENERGY

                  4.1 Ownership of Capacity and Energy. EGS-LA at all times
during the term of this Operating Agreement, shall be and remains the owner of,
and shall be entitled to all of, the capacity and energy from River Bend.

                  4.2 Determination of Output. Net positive output of River Bend
shall be the gross generation of River Bend, less station service requirements,
and less adjustments for losses experienced. In the event the output is negative
(i.e., station service and losses exceed the gross generation), EGS-LA shall be
responsible for providing necessary power at River Bend during such period in
accordance with Good Utility Practice and Section 3.5 herein.

ARTICLE V.

PAYMENT; AUDIT AND INSPECTION RIGHTS

                  5.1 Payment Obligation. On or before November 1 (or such other
dates as may be agreed to by the parties) of each year during the term of this
Operating Agreement,

(1) Company will submit for EGS-LA's review and approval the total annual
capital budget for River Bend, the annual operating and capital programs (as
used herein the term "annual operating and capital programs" shall include
details of the budgeted costs' for those programs) for River Bend, and the
components of Company's five-year business plan that relate to River Bend, and
(2) Company and EGS-LA will agree in writing upon maximum amounts to be paid,
within parameters of the then-current Company five-year business plan, by EGS-LA
for the following budget year pursuant to this Operating Agreement with respect
to

(1) Costs of Capital Improvements and (ii) Costs of Operation. EGS-LA and
Company recognize that mutually agreeable adjustments may be made to such
maximum amounts to be paid and/or to the previously approved capital budget,
operating and capital programs or the components of Company's five-year business
plan relating to River Bend, from time to time during any budget year, to
reflect the impact of Force Majeure, unforeseen circumstances, financial
constraints or other events. Without limiting EGS-LA's obligations under Article
VI, EGS-LA agrees to pay any and all Costs of Operation and Costs of Capital
Improvements within such maximum amounts to be paid and consistent with the
previously approved capital budget and operating and capital programs, but
EGS-LA shall not be obligated to pay Costs of Operation and Costs of Capital
Improvements in excess of the applicable maximum expenditure limitations or
which differ materially from the types of expenditures reflected in the capital
budget and operating programs previously approved by EGS-LA except for any such
excess or different Costs of Operation and Costs of Capital Improvements that
EGS-LA agrees to pay. It is further agreed that Company will keep EGS-LA timely
informed and obtain EGS-LA's approval regarding projects which are reasonably
anticipated to cause a material change to the components of the then-current
Company five-year business plan that relate to River Bend as previously approved
by EGS-LA.

                  5.2 Payment and Billing. Subject to Section 5.1 above and in
accordance with procedures to be agreed upon in writing by the parties, Company
hereby agrees to furnish EGS-LA, at such times as may be required by EGS-LA
estimates of the Costs of Operation and Costs of Capital Improvements expected
to be owed for the next succeeding period. EGS-LA shall promptly deposit in the
bank account(s) to be established pursuant to Section 5.3 such funds as shall be
adequate to pay Company and third parties on a timely basis with respect to
Costs of Capital Improvements and Costs of Operation. In addition, EGS-LA will
pay for costs incurred under any contracts relating to River Bend with respect
to which Company, as agent, has approved and has directed the third party to
provide direct billing to EGS-LA. Payments of the Costs of Capital Improvements
and Costs of Operation specified herein shall be made notwithstanding the
availability or lack of availability of River Bend to produce power. No payment
made pursuant to this Operating Agreement shall constitute a waiver of any right
of EGS-LA to question or contest the correctness of Costs of Capital
Improvements and Costs of Operation charged hereunder.

                  5.3 Bank Accounts. The parties agree that one or more special
bank accounts may be established and maintained in one or more banks of EGS-LA's
choice, in a manner that will indicate the custodial nature of the accounts, for
the deposit by EGS-LA and disbursement by Company or EGS-LA of Costs of Capital
Improvements and Costs of Operation.

                  5.4 Audit and Adjustments. Company shall maintain books and
records to support the Costs of Capital Improvements and Costs of Operation for
such period of time as EGS-LA shall direct. From time to time, EGS-LA and
Company shall permit, at EGS-LA's option and expense as appropriate, in
accordance with any applicable Entergy Corporation System established auditing
policies (excluding any such policy that would limit or preclude the right of
EGS-LA to conduct such audits), conduct or cause to be conducted by others,
including authorities having jurisdiction, audits of the books and records of
Company. Such audits shall be conducted at reasonable mutually agreed upon
times, with agreement not being unreasonably withheld. Further, Company shall
make available to EGS-LA a copy of any audit reports prepared by or at the
request of Company concerning its books and records relating to the Operation of
River Bend, and the cost of preparing such audit reports shall be a Cost of
Operation payable pursuant to this Article V. Company shall credit EGS-LA, with
recoveries, whenever received, from third parties and shall charge or credit
EGS-LA with any underpayments or overpayments of Costs of Capital Improvements
and Costs of Operation, as the case may be. Force Majeure shall not excuse
failure by Company to credit EGS-LA with third party recoveries or overpayments
of Costs of Capital Improvements and Costs of Operation owing to EGS-LA at any
time.

ARTICLE VI.

LIMITATION OF LIABILITY

                  Release and Limitation of Liability. To the fullest extent
permitted by applicable law, EGS-LA shall not be entitled to recover from, and
EGS-LA hereby expressly releases, Company, its agents, officers, directors,
shareholders or employees (except to the extent EGS-LA shall be entitled to
share in insurance recoveries obtained by Company hereunder) from or for any
damages, claims, causes of action, losses and/or expenses of whatever kind or
nature, including, but not limited to, attorneys' fees, that are in any way,
directly or indirectly, connected with Company's Operation of River Bend or for
any damage thereto, whether arising in tort, fraud, contract, strict liability,
negligence or any other theory of legal liability or as a result of fines or
other penalties imposed by the NRC or other governmental authority, unless such
damages, claims, causes of action, losses and/or expenses shall have resulted
from the Gross Negligence and/or Willful Misconduct of Company. In no event
shall Company or its agents, officers, directors, shareholders or employees be
liable to EGS-LA for any loss or damage suffered by EGS-LA in connection with
Company's performance under this Operating Agreement in an amount greater than
EGS-LA's uninsured loss. The duty of Company to perform its obligations under
this Operating Agreement in accordance with Good Utility Practice shall be
construed or modified to the extent necessary to give full effect to the
provisions of this Article VI.

ARTICLE VII.

INSURANCE

                  7.1 With respect to River Bend, Company, acting as EGS-LA's
agent and subject to the direction of EGS-LA, shall provide and maintain or
cause to be provided and maintained, in the name of and on behalf of EGS-LA,
Company, and their respective mortgagees, if required, as their respective
interests may appear, protection through insurance or otherwise covering
Company's and EGS-LA's obligations to pay damages because of personal injury,
death or property damage, including, without limitation, obligations under
applicable workers' compensation laws, and protection through insurance or
otherwise covering nuclear property and nuclear liability and other insurance
and financial protection in accordance with customary industry practice and as
necessary to comply with all applicable laws and regulations and applicable
mortgages and credit arrangements of EGS-LA. All insurance policies obtained
pursuant to this Operating Agreement shall be issued, as EGS-LA deems
appropriate, with EGS-LA, the Company and their respective mortgagees, if
required, named as insureds, as their interests may appear, as appropriate to
the particular coverage, and, if obtainable and economically feasible, workers
compensation and all bodily injury (including death) and property damage
liability coverages shall be issued by the same insurance carrier(s). EGS-LA,
after consultation with Company, shall determine the coverage limits and
deductibles for any insurance policies obtained pursuant to this Agreement.
Additionally, all insurance coverages applicable to those obligations surviving
termination of this Agreement pursuant to Section 8.3 below, shall also survive
said termination to the extent that such obligations so survive and to the
extent that such coverages are reasonably available.

                  7.2 Acting as agent for and subject to the direction of
EGS-LA, Company will establish necessary procedures, cooperate with the insurers
and otherwise comply with requirements of the insurers to maintain coverages in
effect and to obtain payment of claims recoverable under such insurance
applicable to River Bend.

ARTICLE VIII.

TERM AND TERMINATION

                  8.1 Term. This Agreement shall become effective January 1,
2008 or upon receipt of all necessary regulatory approvals of this Operating
Agreement, whichever is later, and, unless sooner terminated as provided
hereinafter, it shall remain in effect, subject to Section 8.2 below, until
River Bend shall have been retired and decommissioned in accordance with all
applicable regulatory and governmental requirements and the parties hereto agree
in writing, with agreement not to be unreasonably withheld, that all
responsibilities hereunder have been fulfilled.

                  8.2 Termination. This Operating Agreement may be terminated
prior to the expiration of the term as set forth in Section 8.1 above, subject
to receipt of any and all necessary regulatory approvals, upon (1) agreement of
the parties hereto or (2) either party giving the other party at least three
hundred sixty-five (365) days' prior written notice of the intention to effect
such termination. In addition, this Operating Agreement shall be cancelled to
the extent and from the time that performance hereunder may conflict with any
rule, regulation or order of the Securities and Exchange Commission or FERC
adopted before or after the execution hereof. Company agrees that any and all
licenses, permits, records, books, privileges or rights acquired by Company
relating td Operation of River Bend shall be assigned or otherwise transferred
to EGS-LA upon termination of this Operating Agreement.

                  8.3 Survival. The indemnification, release, and limitation of
liability provisions contained in Article VI shall survive termination to the
extent they pertain to events giving rise to such indemnification, release and
liability that occurred during the term of this Operating Agreement. Further, it
is agreed that in no event shall this Operating Agreement terminate unless all
payments required to have been made by EGS-LA to Company or by Company to
EGS-LA, as the case may be, shall have been made and all necessary regulatory
approval for transfer of responsibility for River Bend shall have been obtained.

ARTICLE IX.

INFORMATION PROVIDED TO EGS-LA

                  9.1 Reports to EGS-LA. When required by EGS-LA, Company shall
provide data and/or report to EGS-LA to support Costs of Capital Improvements
and Costs of Operation payable by EGS-LA so as to allow EGS-LA to comply with
any applicable laws and any rules and regulations promulgated by regulatory
authorities. Company shall also comply with any other reasonable reporting
requirements.

                  9.2 Site Access. EGS-LA or its designees shall have access to
River Bend, subject to Company's obligation to limit such access pursuant to the
Operating License, or the applicable rules and regulations of the NRC or other
regulatory authorities.

ARTICLE X.

TRANSFERS OF PERSONNEL

                  10.1 Transfer. Subject to the terms of the Merger Agreement,
EGS-LA employees who are selected by EGS-LA and Company as being necessary or
appropriate for the Operation of River Bend will be transferred to the complete
and direct control of Company as of the Effective Date of this Operating
Agreement and shall remain under such control for the term of this Operating
Agreement, unless any of their respective employments is terminated for any
reason (it being understood that, except as expressly provided herein, this
Operating Agreement affords no rights to, or for the benefit of, any such
employees, including without limitation, the right to employment for any
particular term). Those employees transferred to Company shall perform services
designated by Company in accordance with Company rules, regulations, and safety
or health procedures, but EGS-LA shall remain ultimately responsible to
reimburse Company for any and all compensation and benefits provided to such
employees by Company. Transfers will be carried out in accordance with the
then-current Entergy System policy.

                  10.2 [This Section Intentionally Left Blank]

ARTICLE XI.

MISCELLANEOUS

                  11.1 Confidentiality. Either party may, from time to time,
come into possession of information of the other party that is confidential or
proprietary (including, without limitation, Safeguards Information as defined in
10 C.F.R. Part 73). Each party having any such information which the other party
has advised it is confidential or proprietary will not reproduce, copy, or
disclose (except upon prompt and prior notification to the other party of the
event precipitating such disclosure and upon agreement of the parties that such
disclosure is required by law) any such information in whole or in part for any
purpose without the prior written consent of the other party. Safeguards
Information relative to River Bend shall be controlled and protected in
accordance with 10 C.F.R. 73.21.

                  11.2 Restricted Data. Company and EGS-LA agree that, unless
otherwise required by law, they will not permit any person to have access to
Restricted Data, as defined in 42 U.S.C. Section 2014(y), until the federal
Office of Personnel Management shall have made an investigation and report to
the NRC on the character, associations and loyalty of such person and the NRC
shall have determined that permitting such person to have access to Restricted
Data will not endanger the common defense and security.

                  11.3 Assignment and Successors. This Operating Agreement shall
not be assignable by a party hereto without the prior written consent of the
other party and without first obtaining all necessary regulatory approval, and
any attempted assignment without such consent and approval shall be void.
Subject to the preceding sentence, this Operating Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and assigns.

                  11.4 Governing Law. The validity, interpretation and
performance of this Operating Agreement and each of its provisions shall be
governed by the laws of the State of Louisiana.

                  11.5 No Delay in Payments. No disagreement or dispute of any
kind between the parties concerning any matter, including, without limitation,
the amount of any payment due from EGS-LA to Company or from Company to EGS-LA,
as the case may be, or the correctness of any charge made to EGS-LA or Company,
or any reason, excuse or circumstance, including Force Majeure, shall permit
either party to delay or withhold payment due and owing under this Operating
Agreement, except that EGS-LA shall have the right to make any payments required
of it under protest and to reserve its rights to conduct audits in accordance
with Section 54.

                  11.6 Notices. Any notice, request, consent or other
communication permitted or required by this Operating Agreement shall be in
writing and shall be deemed to have been given when deposited in the United
States mail, first class, postage pre-paid and, until written notice of a new
address is given, shall be addressed as follows:

If to Company:

Entergy Operations, Inc.
Echelon One
1340 Echelon Parkway
Jackson, Mississippi 39213
Attention: President

If to EGS-LA:

Entergy Gulf States Louisiana, L.L.C.
466 North Blvd
Baton Rouge, LA 70808
L-NORT-4A
Attention: President

 

                  11.7 Amendments. This Operating Agreement may be amended only
by a written instrument duly executed and delivered by the parties hereto and
with any and all necessary regulatory approvals' previously obtained.

                  11.8 Relationship. Nothing herein shall be construed to create
a partnership or joint venture among or between Company, and EGS-LA, or to
impose a trust, fiduciary or partnership duty, obligation or liability upon
Company or EGS-LA, or to create any agency relationship except as expressly
granted herein.

                  11.9 Counterparts. This Operating Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

                  11.10 Force Majeure. Company shall not be in default in
performance of its obligations or duties hereunder (other than any obligation to
credit EGS-LA, with its recoveries or overpayments of Costs of Operation owing
at any time) if such failure of performance is due to Force Majeure. EGS-LA
shall not be in default in performance of any duties or obligations hereunder
(other than any obligation to pay monies to or at the direction of Company as
provided in this Operating Agreement) if such failure of performance is due to
Force Majeure.

                  11.11 Good Utility Practice. The parties hereto shall
discharge any and all obligations under this Operating Agreement in accordance
with Good Utility Practice.

                  11.13 Entire Agreement. This Operating Agreement, including
Exhibits A and B, shall constitute the entire understanding and agreement
between the parties superseding any and all previous understandings and
agreements between the parties with respect to the subject matter hereof.

 

                  IN WITNESS WHEREOF, the parties have executed this Operating
Agreement by their duly authorized representatives.

ENTERGY OPERATIONS,
INC.                                                                                    
ENTERGY GULF STATES
LOUISIANA, L.L.C.

 

BY:/s/ Michael R. Kansler                             
                                                                   BY:/s/ E.
Renae Conley                                        
NAME: Michael R.
Kansler                                                                                              
NAME: E. Renae Conley
TITLE: Chief Executive
Officer                                                                                        
TITLE: President and Chief
                                                                                                                                            
Executive Officer
DATE: 12-17-07                                            
                                                                    DATE:
December 31, 2007                               

 



SWITCHYARD AND TRANSMISSION INTERFACE AGREEMENT

 

                  This Agreement is executed by and between Entergy Gulf States
Louisiana, L.L.C. ("Owner") and Entergy Operations, Inc. ("Company"), as of
January 1, 2008.

                  WHEREAS, this Agreement is being executed pursuant to
Paragraph 3.3 of the Operating Agreement between Company and Owner dated January
1, 2008 (the "Operating Agreement") relating to operation by Company of the
River Bend Station ("River Bend"); and it replaces the "Switchyard and
Transmission Interface Agreement" previously executed between the Company and
Owner's predecessor on December 31, 1993, which Agreement was attached as
Exhibit A to the Operating Agreement; and,

                  WHEREAS, the parties desire to set forth in this Agreement
their respective commitments and responsibilities regarding Owner's Switchyard
and related transmission facilities at RBS. The "Switchyard" at RBS is defined
as the fenced area containing the high voltage breakers controlled by Company
that connects the generator to the transmission system.

                  NOW, THEREFORE, Owner and Company undertake and agree as
follows:

                  A.     EXCLUSION AREA CONTROL, SWITCHYARD ACCESS AND SECURITY

> > >  1.  To comply with the RBS Emergency Plan and other applicable
> > >      requirements and to carry out its responsibilities under the
> > >      Operating Agreement, Owner agrees to provide Company unrestricted
> > >      access to the Switchyard and related facilities.
> > >       
> > >  2.  As necessary to comply with federal regulations, Company shall have
> > >      authority to exercise complete control over property and easements in
> > >      the Switchyard and the Exclusion Area, as defined in the Updated
> > >      Final Safety Analysis Report ("UFSAR"), and to determine all
> > >      activities within that area, including exclusion from the Switchyard
> > >      and the Exclusion Area of Owner's personnel, contractors, visitors,
> > >      guests and other persons. To the extent practicable, Company will
> > >      exercise this control in such a fashion that normal use and access to
> > >      the plant and the Switchyard will not be unnecessarily restricted.
> > >       
> > >  3.  For the purpose of providing industrial security, Company shall have
> > >      authority to exercise complete control over the Switchyard and
> > >      related facilities. This authority includes the authority to conduct
> > >      interactions with law enforcement agencies which are deemed necessary
> > >      by Company and the authority to file associated civil or criminal
> > >      complaints against third parties as deemed necessary by Company. The
> > >      parties will cooperate in good faith as jointly determined
> > >      appropriate to support prosecution of any such complaints.
> > >       
> > >  4.  The parties shall maintain Switchyard perimeter fence gates in a
> > >      locked condition except when attended or to allow ingress or egress.
> > >       
> > >  5.  Company will make a regular routine industrial security patrol of the
> > >      Switchyard.
> > >       
> > >  6.  Company will notify Owner, in a reasonable time period, of problems
> > >      requiring maintenance, repair or replacement of the Switchyard
> > >      perimeter fence, gates, locks, lights or other security related
> > >      devices or equipment or of other conditions which may affect
> > >      security.
> > >       
> > >  7.  Owner will provide such maintenance, or effect repair or replacement,
> > >      or correct the condition, in a reasonable time period.
> > >       
> > >  8.  Company will provide appropriate industrial security measures for the
> > >      Switchyard, including potential situations caused by needed
> > >      maintenance, repair or replacement of security devices or equipment.
> > >       
> > >  9.  Company will provide an appropriate security response to an increased
> > >      threat situation including potential situations caused by needed
> > >      maintenance, repair, or replacement of security devices or equipment.
> > >       
> > >  10. Key control for the Switchyard gates will be maintained in accordance
> > >      with procedures as mutually agreed upon by both Company and Owner.
> > >       
> > >  11. Authorized personnel entering the Switchyard for the performing
> > >      duties or activities which could directly effect the off-site power
> > >      supply to RBS, including routine maintenance of Switchyard equipment,
> > >      will advise the on-duty Company Operations Shift Supervisor of the
> > >      need for entry, the purpose of entry, and anticipated duration of
> > >      stay.

                  B.     OPERATIONS

> > >  1. Company will make regular rounds of the Switchyard and carry out the
> > >     following activities:
> > > 
> > > >  a. make observations of equipment and facilities,
> > > >      
> > > >  b. obtain readings of appropriate equipment parameters,
> > > >      
> > > >  c. provide Owner with appropriate reports as to findings during these
> > > >     activities.
> > > >      
> > > >  d. conduct other routine activities at the request of Owner
> > > 
> > >  2. The parties will operate equipment located in the Switchyard as
> > >     follows:
> > > 
> > > >  a. Company will be the exclusive operator of the main generator output
> > > >     breakers and the preferred offsite power supply breakers, except for
> > > >     maintenance activities as designated in B.3. Company will coordinate
> > > >     operating these breakers with Owner, except in emergency situations.
> > > >      
> > > >  b. Owner will normally operate, or provide for the operation of,
> > > >     Switchyard breakers and associated equipment other than the main
> > > >     generator output breakers and preferred offsite power supply
> > > >     breakers remotely or locally. Authorized Company personnel may
> > > >     operate any such breakers or other equipment locally in the
> > > >     Switchyard at Owner's request.
> > > >      
> > > >  c. Owner will normally inform Company in advance of the planned
> > > >     operation of Switchyard breakers and disconnects to remove equipment
> > > >     from service.
> > > >      
> > > >  d. Company will provide other operating support for the Switchyard at
> > > >     the request of Owner.
> > > 
> > >  3. Owner will operate Switchyard equipment as necessary for maintenance
> > >     to be performed in accordance with Section C.
> > 
> > C.     MAINTENANCE
> > 
> > >  1. Company will have maintenance responsibility (including necessary
> > >     repair or replacement) for the RBS normal and preferred support
> > >     transformers, main output transformers, and any other equipment to the
> > >     point of the defined power transmission interface (see Section F).
> > >      
> > >  2. Owner will maintain (including necessary repair or replacement) all
> > >     other equipment located in the Switchyard.
> > >      
> > >  3. Owner will maintain the Switchyard as "high critically equipment" as
> > >     listed in applicable Owner standards.
> > >      
> > >  4. The party with maintenance responsibility will determine if the
> > >     equipment being maintained should be reworked, repaired, or replaced.
> > 
> > D.     COORDINATION
> > 
> > >  1. Company will coordinate planned plant outages and planned load
> > >     reductions with Owner. Company will inform the Entergy system
> > >     dispatchers of such activities.
> > >      
> > >  2. Owner will coordinate all activities directly affecting power supply
> > >     to RBS. As a minimum, the Entergy system dispatcher or maintenance
> > >     crew will inform the Company Operations shift supervisor while
> > >     planning these activities. Activities which cannot be planned in
> > >     advance as well as the detailed conduct of planned activities will be
> > >     coordinated with the Company Operations Shift Supervisor. These
> > >     activities include, but are not limited to:
> > > 
> > > >  a. Removing from service of any transmission line terminating in the
> > > >     Switchyard
> > > >      
> > > >  b. Breaker switching which can affect power supply to River Bend [e.g.,
> > > >     switching of lines identified in Item (a) above]
> > > >      
> > > >  c. Maintenance activities which can affect power supply to RBS
> > 
> > E.     REVIEW AND APPROVAL
> > 
> > >  1. Owner will obtain Company review and approval of procedure changes,
> > >     design changes, tests or changes in the conduct of other activities
> > >     that might affect the Switchyard and associated transmission lines and
> > >     equipment prior to implementing such changes or commencing such tests.
> > >      
> > >  2. Company will review these proposed changes and tests in accordance
> > >     with applicable site procedures. Company will obtain prior NRC
> > >     approval, if required.
> > 
> > F.     PROCEDURES

Owner agrees to provide RBS with an assured source of off-site power in
accordance with procedures to be agreed upon, from time to time, by the parties.
Owner recognizes that it must respond to the critical need to provide power to
RBS in an emergency and will ensure that procedures are promulgated to make its
operating and maintenance personnel aware of such need. In this regard, Company
and Owner will develop and implement, as necessary, appropriate procedures that:

> > > >  a. Define the power transmission interface between Owner and RBS
> > > >      
> > > >  b. Delineate the responsibilities for the operation, maintenance,
> > > >     testing and security of equipment which comprises that interface (as
> > > >     specified in this Agreement
> > > >      
> > > >  c. Define Owners' responsibilities pursuant to federal regulations for
> > > >     providing power to RBS

 

> > G.     TRAINING
> > 
> > >  1. Company will provide training to Entergy's system dispatcher personnel
> > >     to explain:
> > > 
> > > >  a. The critical need for power at RBS during emergencies
> > > >      
> > > >  b. The legal requirements associated with RBS power supply and
> > > >     associated procedures.

This training will be conducted periodically on a schedule jointly agreed upon
by Owner, Company, and any other necessary Entergy personnel.

> > >  2. Owner or its designated representative will make Entergy system
> > >     dispatcher personnel available to receive training on a schedule
> > >     jointly agreed upon by Owner and Company.
> > 
> > H.     COMPENSATION
> > 
> > >  1. It is understood and agreed that the party with maintenance
> > >     responsibility will determine if the equipment being maintained should
> > >     be reworked, repaired, or replaced. The costs of modifications that
> > >     are implemented due to NRC regulatory requirements shall be considered
> > >     costs of operation of RBS.
> > >  2. Any increase in maintenance frequencies or activity scope requested by
> > >     Company that exceeds Owner's standards will be performed by Owner but
> > >     will be considered costs of operation of RBS. Such activities may
> > >     include, but are not limited to, those required by RBS's corrective
> > >     action program, 10 CFR 50.65 Maintenance Rule recovery plans, and any
> > >     special Nuclear Insurer requirements.
> > >  3. Owner will provide, when requested by Company, plant-specific steady
> > >     state and transient analyses for offsite power voltage concerns. Costs
> > >     of these analyses shall be considered costs of operation of RBS.
> > 
> > I.     GENERAL

This Agreement is intended to supplement the Operating Agreement for RBS between
Owner and Company. An authorized officer of each party must execute
modifications or amendments to this Agreement. Prior to execution of any such
modification or amendment to this Agreement, Company will review the proposed
change to assure that it is in compliance with its licensing commitments and
regulatory requirements applicable to RBS. If regulatory approval is needed,
Company will obtain that approval prior to execution of the modification or
amendment. This Agreement and the Operating Agreement are intended to be
complementary, and in the event of any inconsistencies between the two
documents, the Operating Agreement shall govern.

> > J.     GOVERNING LAW

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Louisiana.

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

ENTERGY OPERATIONS,
INC.                                                                ENTERGY GULF
STATES
                                                                                                                      
LOUISIANA, L.L.C.

                    BY: 
__________________________                                                   
BY:  ______________________________
                    NAME: Michael R.
Kansler                                                                        
NAME: E. Renae Conley
                    TITLE: Chief
Executive                                                                               
TITLE: President and Chief
                                                                                                                                          
Executive Officer
                    DATE:
________________________                                                   
DATE: ___________________________

 

SUPPORT AGREEMENT



This Agreement is made and entered into between Entergy Operations, Inc.
("Company") and Entergy Gulf States Louisiana, L.L.C. Company ("EGS-LA")
effective January 1, 2008. This Agreement is being executed pursuant to the
Operating Agreement, between Company and EGS-LA (the "Operating Agreement"),
Article 3, Paragraph 3.3.

ARTICLE I



EMERGENCY PLANNING EQUIPMENT AND FACILITIES

1.1     ACCESS.     Paragraph 3.2 of the Operating Agreement grants Company
unrestricted access to equipment and facilities located on the River Bend site,
including, without limitation, equipment and facilities relied on to execute the
River Bend Emergency Plan. In addition, in order for Company to operate River
Bend in accordance with the Operating License and other applicable regulatory
requirements, EGS-LA agrees to provide Company, its agents, employees and
contractors unrestricted access upon request, to specific additional equipment
and facilities located off the River Bend site including, without limitation,
access for emergency training exercises, emergency drills and, on a first
priority basis for an actual emergency.

1.2     INVENTORY.     An inventory of the specific off-site equipment and
facilities for which Company will be provided the access specified in Paragraph
1.1 above, shall be maintained by the Division Manager in the Baton Rouge
Division and may be revised as necessary to reflect changes in the need of the
River Bend Emergency Plan or changes in the availability of the equipment and
facilities. Such revisions shall only be made with the written concurrence of
designated EGS-LA and Company representatives.

ARTICLE II



EGS-LA PERSONNEL SUPPORTING THE
RIVER BEND EMERGENCY PLAN



2.1     PERSONNEL SUPPORT. EGS-LA will provide personnel to support the River
Bend Emergency Plan, including, without limitation, appropriate personnel to
staff the Joint Information Center and the Alternate EOF. These personnel shall
be provided by EGS-LA upon request by Company to support emergency training
exercises and emergency drills and on a first priority basis for an actual
emergency.

2.2     PERSONNEL ROSTER. A roster of the specific EGS-LA personnel that will
provide the support described in Paragraph 2.1 above, shall be maintained by the
River Bend Emergency Plan Organization, and may be revised as necessary to
reflect changes in the need of the River Bend Emergency Plan or changes in the
availability of personnel. Such revisions shall only be made with the written
concurrence of designated EGS-LA and Company representatives.

ARTICLE III



GENERAL SUPPORT

                        In accordance with Section 3.3 of the Operating
Agreement, EGS-LA agrees to provide personnel, supplies and services, subject to
their reasonable availability, as required by Company in order to allow Company
to conduct safe, economic and efficient operations at River Bend and to
otherwise carry out its responsibilities under the Operating Agreement. Such
services and assistance will be provided as requested by Company and agreed to
in writing by EGS-LA and will include, without limitation, services relating to
engineering, communications, transportation, accounting, payroll and personnel
assistance, environmental, and land management of the site and surrounding
property.

ARTICLE IV



TERMS AND CONDITIONS



4.1     COMPENSATON.     Costs incurred by Company pursuant to this Agreement
shall be considered Costs of Operation as defined in the Operating Agreement,
and services performed by EGS-LA hereunder shall be without cost or charge to
Company.

4.2     GENERAL.     This agreement is intended to supplement the Operating
Agreement. Modifications or amendments to this Agreement must be executed by an
authorized officer of each party. Prior to execution of any such modification or
amendment to this Agreement, Company will review the proposed change to assure
that it is in compliance with its licensing commitments and regulatory
requirements applicable to River Bend. If regulatory approval is needed, Company
will obtain that approval prior to execution of the modification or amendment.
This Agreement and the Operating Agreement are intended to be complementary, and
in the event of any inconsistencies between the two documents, the Operating
Agreement shall govern.

4.3     GOVERNING LAW.     This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana.

 

ENTERGY OPERATIONS,
INC.                                                                ENTERGY GULF
STATES
                                                                                                                      
LOUISIANA, L.L.C.

                    BY: 
__________________________                                                   
BY:  ______________________________
                    NAME: Michael R.
Kansler                                                                        
NAME: E. Renae Conley
                    TITLE: Chief
Executive                                                                               
TITLE: President and Chief
                                                                                                                                          
Executive Officer
                    DATE:
________________________                                                   
DATE: ___________________________

EOI
ALLOCATION FORMULAE FOR
GROUPS OF CLIENT COMPANIES

Note: Each allocation formula will be based on data relevant to participating
Client Companies to whom the services are provided.

BWRS-BOILING WATER REACTOR SITES

Based on the number of boiling water reactor sites at period end.

Used primarily for the allocation of costs associated with the maintenance of
boiling water reactor systems.

EMP-EOI SITE EMPLOYEES

Based on the number of full-time employees at each site at period end.

Used primarily for the allocation of costs associated with the support of
employee-based services, including human resources services and programs.

PWRS-PRESSURE WATER REACTOR SITES

Based on the number of pressure water reactor sites at period end.

Used primarily for the allocation of costs associated with the maintenance of
reactor coolant system attachments (e.g. control rod drive nozzles, pressurizer
nozzles, and large bore nozzle safe ends) when these costs are driven by the
number of reactor sites.

PWRU-PRESSURE WATER REACTOR UNITS

Based on the number of pressure water reactor units at period end.

Used for the allocation of costs associated with the maintenance of reactor
coolant system attachments (e.g. control rod drive nozzles, pressurizer nozzles,
and large bore nozzle safe ends) when these costs are driven by the number of
reactor units.

SPLIT METHODS

Various methods based on the following period end:

 * Number of Plant Sites
 * Number of Generating Sites, excluding River Bend
 * Number of Generating Sites, including SERI
 * Number of Generating Sites, excluding SERI
 * Number of Plant Units
 * Number of Plant Units, excluding River Bend

Used for the allocation of nuclear management, operation, and maintenance
services associated with specific groups of nuclear sites and units.

 

 